Case 2:19-mc-12057-GGG Document1 Filed 08/08/19 Page 1 of 3

 

U.S. DISTRICT
EASTERN DISTRICT OF LOUISIANA

he

 

oo

AUG 8 2019

 

 

 

WILLIAM W. BLEVINS
CLERK

 

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

IN RE: * MISC. NO. 19-12057
NONJUDICIAL CIVIL FORFEITURE

PROCEEDING * SECTION: “T”

* * ve * % * *

CONSENT MOTION TO EXTEND TIME TO INITIATE
JUDICIAL FORFEITURE AND INCORPORATED MEMORANDUM IN SUPPORT

NOW INTO COURT comes the United States of America, through the undersigned
Assistant United States Attorney, to move for an extension of the deadline by which the United
States is required to initiate judicial forfeiture of certain seized assets described below for a period
of ninety days, by agreement of the parties pursuant to 18 U.S.C. § 983(a)(3)(A). Counsel for the
claimants in the related administrative forfeiture proceeding has stated to the undersigned that all
claimants consent and agree to the government’s request.

On February 6 and 7, 2018, the Jefferson Parish Sheriffs Office in coordination with the
U.S. Secret Service conducted searches of a residence and safe deposit boxes in Metairie,
Louisiana, in connection with a corporate embezzlement investigation and seized over 200 items
of value, including jewelry, vehicles, currency, and gift cards, pursuant to state warrants and under
the authority of 18 U.S.C. § 981. U.S. Secret Service initiated an administrative forfeiture
proceeding against the assets and, on May 10, 2019, received claims for over 100 of the seized

Ran,

assets from the following six persons: Lata Jagtiani, Sonia Jagtiani, Gina Jagtiani, Pooja Laan ————
ae

: oy bet ome
Case 2:19-mc-12057-GGG Document1 Filed 08/08/19 Page 2 of 3

Madhu Lalwani, and Aarti Lalwani (hereinafter referred to collectively as “claimants”). Claimants
are all represented in the administrative proceeding by attorney Samantha Griffin. No other claims
have been received by the U.S. Secret Service, and the statutory period during which claims could

be filed has closed.
18 U.S.C. § 983(a)(3) provides as follows in pertinent part (emphasis added):
(A) Not later than 90 days after a claim has been filed, the Government shall file a
complaint for forfeiture in the manner set forth in the Supplemental Rules for Certain
Admiralty and Maritime Claims or return the property pending the filing of a complaint,

except that a court in the district in which the complaint will be filed may extend the
period for filing a complaint for good cause shown or upon agreement of the parties.

(B) If the Government does not —

(i) file a complaint for forfeiture or return the property, in accordance with
subparagraph (A); or

(ii) before the time for filing a complaint has expired —

(1) obtain a criminal indictment containing an allegation that the
property is subject to forfeiture; and

(II) take the steps necessary to preserve its right to maintain custody of
the property as provided in the applicable criminal forfeiture statute,

the Government shall promptly release the property pursuant to regulations promulgated
by the Attorney General, and may not take any further action to effect the civil forfeiture
of such property in connection with the underlying offense.
(C) In lieu of, or in addition to, filing a civil forfeiture complaint, the Government may
include a forfeiture allegation in a criminal indictment. If criminal forfeiture is the only
forfeiture proceeding commenced by the Government, the Government’s right to continued
possession of the property shall be governed by the applicable criminal forfeiture statute.
Under the provisions of 18 U.S.C. § 983(a)(3), the government’s deadline to initiate a
judicial forfeiture action by way of civil complaint or criminal indictment in this matter is

August 8, 2019, 90 days following the receipt of the claims by U.S. Secret Service on May 10,

2019. In the interest of allowing additional time to attempt to resolve the related criminal matter,
Case 2:19-mc-12057-GGG Document1 Filed 08/08/19 Page 3 of 3

and considering the large quantity of seized assets at issue in the administrative forfeiture
proceeding, the government requests a 90-day extention of this deadline, until November 6, 2019,
for good cause shown. Additionally, undersigned counsel for the government has contacted
claimant’s counsel, Samantha Griffin, who has advised that all claimants consent and agree to the
government’s request for an extension of time.

WHEREFORE, for good cause shown and by agreement of the parties, the United States
respectfully requests that the Court order an extension of the deadline by which the government is
required to initiate a judicial forfeiture proceeding against the above-described property to
November 6, 2019.

New Orleans, Louisiana, this 8th day of August, 2019.

Respectfully submitted,

PETER G. STRASSER
UNITED STATES ATTORNEY

Wi daonX ?. UCD

MICHAEL B. REDMANN (La. 31929)
Assistant United States Attorney

U.S. Attorney’s Office

650 Poydras Street, Suite 1600

New Orleans, Louisiana 70130
Telephone: (504) 680-3065

Email: michael.redmann@usdoj.gov

CERTIFICATE OF SERVICE

 

I hereby certify that on this 8th day of August, 2019, I sent a copy of the foregoing to
Samantha Griffin by electronic mail at the following address of record in the administrative
forfeiture proceeding: sgriffin@stonepigman.com.

We dat. VQ —
MICHAEL B. REDMANN (La. 31929)
Assistant United States Attorney
